                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

AMERICAN BANK CENTER,                             )
         Plaintiff,                               )
                                                  )
               v.                                 )           3:18mc103-MOC-DCK
                                                  )
STEPHEN BARKER,                                   )
         Defendant.                               )

                      ORDER DESIGNATING EXEMPT PROPERTY

       At issue in this miscellaneous civil matter is Defendant Stephen Barker’s Notice to Claim

Exempt Property (Statutory Exemptions) (Doc. 6). Plaintiff American Bank Center has not filed

any objections to Defendant’s Notice to Claim Exempt Property pursuant to N.C. Gen. Stat. § 1C-

1603(e)(5) (providing that “[t]he judgment creditor has 10 days from the date served with a motion

and schedule of assets . . . to file an objection to the judgment debtor’s schedule of exemptions”).

       Accordingly, for good cause, and without any objection from Plaintiff American Bank

Center, it is hereby ORDERED that Defendant Stephen Barker’s requested statutory exemptions

are GRANTED, within the limits set forth in his Notice to Claim Exempt Property (Doc. 6) and

as allowed by state law pursuant to § 1C-1601 of the North Carolina General Statutes. See N.C.

Gen. Stat. § 1C-1603(e)(6) (providing that “[i]f the judgment creditor files no objection to the

schedule filed by the judgment debtor . . . the clerk must enter an order designating the property

allowed by law and scheduled by the judgment debtor as exempt property”).




                                         Signed: November 19, 2018
